Citation Nr: 0008252	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-14 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent disabling for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from September 1968 to 
May 1970.

The instant appeal arose from a December 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in New York, New York, which granted a claim for 
service connection for PTSD and assigned a 50 percent 
disability evaluation.  The RO in St. Petersburg, Florida 
presently has jurisdiction over this case.

The issue in this case has previously been characterized in 
terms of entitlement to an increased rating.  Recently, 
however, the United States Court of Appeals for Veterans 
Claims (the Court) indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later claims for increased ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Inasmuch as the 
veteran's claim was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has re-characterized the issue on appeal as 
set forth on the preceding page.

It also appears that the appellant, in various correspondence 
with the RO, has raised a claim for individual 
unemployability.  Since this issue has not been developed by 
the RO, it is referred to the RO for appropriate action.  See 
Norris v. West, 12 Vet. App. 413 (1999) (holding that 
although the appellant had not filed the specific form asking 
for individual unemployability, an informal claim was raised 
because he had continually stated he was unable to work due 
to his service-connected mental disorder).


REMAND

The veteran contends, in substance, that his service-
connected PTSD is more severe than the current disability 
evaluation suggests; therefore, he believes an increased 
rating is warranted.  He also contends that he is unable to 
work due to his PTSD disability.

Initially, the Board notes that the pertinent regulations 
governing evaluations for mental disorders were amended in 
November 1996, and hence, as this is an appeal of the initial 
rating assigned following the grant of service connection for 
PTSD, which originated with the filing of a claim by the 
veteran in August 1996, the aforementioned amendments to the 
rating criteria for mental disorders occurred before 
conclusion of the judicial appeal process.  The Court has 
stated that in this kind of situation, the more favorable 
version (old or revised) of law or regulation must be 
applied.  West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

The Board observes that in a similar case, VA conceded that 
in light of the amendments to the rating schedule pertaining 
to mental disorders, increased rating claims should be 
adjudicated under the version of the regulations most 
favorable to the claimant, and the Court agreed that a remand 
was appropriate.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997) (per curiam).  VA's General Counsel provided 
additional guidance concerning the Court's holding in Dudnick 
in March 1997.  See VAOPGCPREC 11-97, 62 Fed. Reg. 37953 
(1997).

In this particular case, review of the evidence discloses 
that the veteran was last examined by VA for compensation 
purposes in 1997.  In light of the amendments to the rating 
schedule for mental disorders, and in view of the fact that 
the appellant has received additional treatment for his PTSD 
since the 1997 examination, the Board concludes that a new VA 
examination should be conducted to ensure compliance with the 
law, applicable VA regulations and relevant precedent 
decisions of the Court.  See e.g. Massey v. Brown, 7 Vet. 
App. 204 (1994).

As additional development is required for these reasons, the 
Board need not address at this time whether the new amendments 
to the rating schedule are more favorable to the appellant 
pursuant to the General Counsel's holding in VAOPGCPREC 11-97.  
Accordingly, this question is referred to the RO for 
consideration in connection with the readjudication of the 
claim.  The RO is advised, however, that in the absence of 
intervening instructions from higher authority, to include the 
Court, it must specifically adjudicate the claim under both 
criteria, determine which criteria is more favorable to the 
appellant and apply such criteria.  See e.g. Johnson v. Brown, 
7 Vet. App. 95(1994) (in a case involving the old version of 
the Rating Schedule, the Court held that any one of the 
criteria for a 100 percent rating could support a separate and 
independent basis for an award of a total disability rating).  
These criteria included ". . . demonstrable inability to 
obtain or retain employment."

Additionally, the Board finds that consideration of an 
extraschedular evaluation for the PTSD pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1999) is reasonably raised by the record.  
Consequently, the Board will request the RO to consider the 
application of that section pursuant to this remand.  See 
VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (remand, rather 
than referral, is proper disposition for extraschedular 
claims inferred or reasonably raised by the evidence of 
record).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his PTSD that has not already been 
made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).  Any additional 
evidence received should be associated 
with the claims folder.

2.  The RO should then schedule the 
veteran for a comprehensive VA 
psychiatric examination.  The appellant's 
claims folder and a copy of this remand 
must be furnished to the examiner and 
thoroughly reviewed in connection with 
the examination.  All appropriate 
diagnostic testing deemed necessary to 
render clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the veteran's PTSD should be evaluated 
for the specific purpose of assessing the 
relative degree of industrial impairment, 
in light of his recorded medical and 
vocational history.  Further, the 
examiner is requested to provide a GAF 
score consistent with the criteria in the 
DSM-IV.  Also, an opinion addressing the 
relative degree of industrial impairment 
resulting from his PTSD is requested.  
Specifically, the examiner should 
describe what types of employment 
activities would be limited due solely to 
the service-connected PTSD, bearing in 
mind the clinical findings on examination 
and his entire social-medical history.  
The report of the examination should be 
thereafter associated with the claims 
folder.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Following completion of the above, 
the RO should readjudicate the 
appellant's increased rating claim for 
PTSD pursuant to the version of the 
rating criteria which the rating board 
finds is more favorable to the appellant, 
or, if neither is more favorable, under 
the above-cited revised rating criteria, 
giving full consideration to all 
potentially applicable regulations and 
diagnostic codes.  Further, consideration 
of an extraschedular evaluation for this 
claim under 38 C.F.R. § 3.321(b)(1) 
should be addressed on readjudication as 
well.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


